Citation Nr: 1756854	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  12-15 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S.Wainaina,  Associate Counsel


INTRODUCTION 

The Veteran served on active duty from June 1976 to June 1979. 

This matter comes before the Board of Veterans' (Board) on appeal from a January 2011 rating decision of Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board additionally notes that the Veteran's electronic Virtual VA file has been reviewed in conjunction with the adjudication of the claim currently on appeal.

The case was remanded in January 2015 for further development. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required is required on his part. 


REMAND

The Board finds the April 2015 VA examination to be inadequate.  The examiner failed to abide by the January 2015 remand directives.  The examiner failed to address or discuss the April 2012 VA examination and the November 2011 VA examination.  The examiner also failed to discuss, as per remand directives, the nexus opinions from the Veteran's private medical providers, as well as the Veteran's lay statements.  Compliance with remand directives is not discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board must remand the matter so that the January 2015 remand directives may be substantially completed.  The Veteran should be scheduled for another examination.

While the case is in remand status, the Veteran should again be given the opportunity to identify the complete name, address and dates of treatment provided at Baptist Hospital, as he reported at his hearing, along with authorization for the release of the records thereof to VA.  These records cannot be obtained without the cooperation of the Veteran.  He may also obtain and submit the records himself.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and non-VA treatment records.  Request that the Veteran provide authorization for the release of records, to include private treatment records from Baptist Hospital during the 1980s, as identified by the Veteran at the Board hearing.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record. 

Notice must be provided to the Veteran.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AOJ should also inform the Veteran that he can provide alternative forms of evidence. 

2.  Once all outstanding records, if any, have been obtained and associated with the record, schedule the Veteran for a VA examination with an appropriate specialist to identify the nature and etiology of any back disorder, to include confirmation of any prior diagnoses.

The examiner is asked to determine the nature and etiology of any diagnosed back condition, and to state whether it is at least as likely or not (i.e., there is a 50 percent or greater probability) that it is of service onset or otherwise etiologically related to the Veteran's service.

The examiner is asked to consider and discuss the April 2012 VA examination, the November 2011 VA examination, and all nexus opinions from the Veteran's private medical providers.  The Veteran's lay statements should also be considered and discussed in the examination report.

The entire claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All appropriate testing should be accomplished. 

All findings and conclusions should be set forth in a legible report.  A clear rationale for all opinions rendered must be made.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Upon completion of the foregoing, review the examiner's report to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

4.  After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

